Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 24, 1992, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7 to 14 years and 2 Vi to 5 years, respectively, unanimously affirmed.
The trial court properly declined to charge menacing as a lesser included offense of robbery in the first degree, since defendant could commit a robbery "without concomitantly, by the same conduct, committing” menacing (People v Glover, 57 NY2d 61, 63). Nor was there any reasonable view of the evidence to warrant a lesser included petit larceny charge without the jury " 'resort[ing] to sheer speculation’ or employing 'selective dissection of the integrated testimony of [the complaining] witness’ ” (People v Monroe, 212 AD2d 374). Defendant’s claim of improper judicial interference is unpreserved for review as a matter of law (People v Howard, 192 AD2d 303, lv denied 81 NY2d 1074), and we decline to review it in the interest of justice. Were we to do so we would find the claim to be without merit. We have considered defendant’s remaining contentions and likewise find them to be without merit. Concur—Sullivan, J. P., Wallach, Nardelli, Williams and Mazzarelli, JJ.